DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments, arguments and an information disclosure statement received on October 6th, 2020 and an information disclosure statement received September 23, 2021. Claims 1, 3-4 and 7-10 have been amended. Claims 2 and 5-6 have been cancelled. Claims 1, 3-4 and 7-10 are now pending. This is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 and 10: Claims 1 and 10 have been amended to include:
starting from the constant distance, the nominal distance is increased in the event of a distance change resulting from a positive acceleration of the at least one second motor vehicle, and the nominal distance is reduced in the event of a distance change resulting from a negative acceleration of the at least one second motor vehicle, 
and
wherein the nominal torque is chosen in such a way that that the predicted distance lies in the distance setting range and the nominal torque is provided solely by the second drive assembly.
A search of Applicant disclosure (particularly [0012]) shows support for providing nominal torque solely by the second drive assembly only in the explicit condition of increasing distance between the motor vehicles (also described as an energy-efficient deceleration of the motor vehicle, understood by the Examiner as regenerative braking, as is known in the art). Applicant disclosure does not provide explicit disclosure of providing nominal torque solely by the second drive assembly in the condition that the nominal distance is being reduced due to a negative acceleration of the second vehicle, as is also conditionally claimed. As claims 1 and 10 clearly explicitly include both situations both of which are included in the added limitation of being provided solely by the second drive assembly, this is considered to be new matter. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 10, Applicant claims: 
a detection device for detecting at least one second motor vehicle up ahead,
Applicant specification provides no material structure for the claimed detection device, therefore the metes and bounds of the claimed detection device is unclear and indefinite. Corrective action or clarification is required. It is the position of the Office that there are a plurality of devices well-known in the art that are capable of performance of said detection, such as radar, LIDAR and camera systems. Therefore the Examiner recommends placing on the record that such devices are, in fact, well known, and that Applicant relies on these well-known structures in order to provide definiteness to the claimed detection device. 
Further, the term “up ahead” is subjective and indefinite as claimed because there are no figures or descriptions in the Applicant’s disclosure describing exactly what “up ahead” means, and the metes and bounds are therefore unclear and indefinite. Corrective action or clarification is required. It is postulated that the Applicant intends this term to mean detection of a second vehicle “in front of the first vehicle”, and therefore the Examiner recommends this correction, and will continue examination assuming this is the intention of the Applicant.  
Further, claims 1 and 10 claim 
a nominal distance, 
wherein the nominal distance initially corresponds to a constant distance between the first motor vehicle and the at least one second motor vehicle, and, 
starting from the constant distance, 
the nominal distance is increased in the event of a distance change resulting from a positive acceleration of the at least one second motor vehicle, and 
the nominal distance is reduced in the event of a distance change resulting from a negative acceleration of the at least one second motor vehicle, 
Applicant defines the nominal distance as a constant distance “initially”, i.e. as a starting point, and then subsequently claims changing the nominal distance in the event of a distance change. This is considered to be verbose and indefinite in nature because Applicant explicitly claims a distance change causes the initial constant distance to change, while also explicitly claiming to change (increase/decrease) the nominal distance. It is therefore unclear exactly what changes the constant distance to a changing distance. Corrective action or clarification is required.
Further in regards to claims 1 and 10, Applicant claims:
wherein a predicted distance of the first motor vehicle from the at least one second motor vehicle at the end of accelerations of both the first motor vehicle and the at least one second motor vehicle is determined based on at least: 
a predicted acceleration of the first motor vehicle in response to a nominal torque; and the positive or the negative acceleration of the at least one second motor vehicle,
wherein the nominal torque is chosen in such a way that that the predicted distance lies in the distance setting range and the nominal torque is provided solely by the second drive assembly.
nominal torque based on a predicted distance, however also claims determining a predicted distance based on a predicted acceleration of the first motor vehicle in response to a nominal torque. It is therefore unclear which of these terms is the guiding term to what is controlling the nominal torque (commands) to the second drive assembly. 
Further, it is unclear what connection or relationship the predicted distance and nominal torque have with the previously claimed nominal distance, which is previously claimed as being increased or reduced (presumably by the nominal torque command) based on a positive or negative (predicted?) acceleration of the second vehicle. Therefore, the claimed control terms are conflicting in nature, and indefinite. Corrective action or clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fairgrieve et al. (US 20150006056 A1) in view of Hokoi et al. (US 20170349157 A1), Mudalige (US 20100256852 A1) and Deragarden et al. (US 20180126931 A1).
In regards to claim 1, as best understood, Fairgrieve discloses the following:
1. (Currently Amended) A method for operating a first motor vehicle, comprising: 
carrying out an automatic length guidance of the first motor vehicle, (see at least [0093] “VCU 15 is operable to reduce the speed of the host vehicle 10 according to the speed of the lead vehicle in order to maintain a distance behind the lead vehicle that is no less than a prescribed distance.”)
As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Hokoi:
wherein the first motor vehicle comprises a first drive assembly and a second drive assembly which each provide a driving torque to the first motor vehicle, the second drive assembly having a rated torque lower than that of the first drive assembly, (see at least Fig. 1, MG1 + Engine “first drive assembly” and MG2 “second drive assembly”, and associated torque rating descriptions at least at [0003], [0006], [0009], [0069] and claim 3)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Hokoi with the invention of Fairgrieve with the motivation of providing a hybrid vehicle that can follow another vehicle at slow speed, at a prescribed distance. (Fairgrieve, [0001] and/or with the motivation of providing a hybrid vehicle with a motor generator that is smaller than maximum total torque of the propulsion motor and the engine during engine stop. (Hokoi, [0003])

as well as a detection device for detecting at least one second motor vehicle up ahead, (see at least [0090] “radar”)
wherein in carrying out the automatic length guidance, a distance of the first motor vehicle from the at least one second motor vehicle is adjusted to a nominal distance, wherein the nominal distance initially corresponds to a constant distance between the first motor vehicle and the at least one second motor vehicle, (see at least [0093] “where the vehicle can maintain a particular distance from the lead vehicle”, [0097] “VCU 15 allows the separation distance to decrease as vehicle speed decreases, but increases the separation distance as vehicle speed increases, in order to maintain a safe following distance”)
and, starting from the constant distance, the nominal distance is increased in the event of a distance change resulting from a positive acceleration of the at least one second motor vehicle, and the nominal distance is reduced in the event of a distance change resulting from a negative acceleration of the at least one second motor vehicle, (see at least [0093] “where the vehicle can maintain a particular distance from the lead vehicle”, [0097] “VCU 15 allows the separation distance to decrease as vehicle speed decreases, but increases the separation distance as vehicle speed increases, in order to maintain a safe following distance”)
As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Mudalige:
wherein the nominal distance is bounded inclusively by a minimum distance and a maximum distance, which together span a distance setting range, (see at least [0134] “calculating a minimum desirable distance and a maximum desired platoon distance range”)
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the method for operating a motor vehicle as disclosed by Fairgrieve with the 
As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Deragarden:
wherein a predicted distance of the first motor vehicle from the at least one second motor vehicle at the end of accelerations of both the first motor vehicle and the at least one second motor vehicle is determined based on at least: a predicted acceleration of the first motor vehicle in response to a nominal torque; and the positive or the negative acceleration of the at least one second motor vehicle, (see at least [0044]-[0048 and [0053], where the inter-vehicle gap, i.e. the predicted distance, is maintained based on a predicted deceleration of the other motor vehicle due to potential collision, and the adjusting of the speed of the following vehicle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for operating a motor vehicle as disclosed by Fairgrieve with the prediction based on acceleration as taught by Deragarden with the motivation of allowing the following vehicle to take the appropriate pre-emptive action based on the predicted action of the lead vehicle (Deragarden: Para. 0007).
As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Mudalige:
wherein the nominal torque is chosen in such a way that that the predicted distance lies in the distance setting range (see at least [0134], calculating desirable distances for a range, and [0113], where the speed of the vehicles is controlled based on the range.)

As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Hokoi:
and the nominal torque is provided solely by the second drive assembly. (see at least [0051] “electric traveling (EV traveling) mode” and Fig. 4, step S130 “Single Drive”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Hokoi with the invention of Fairgrieve with the motivation of providing a hybrid vehicle that can follow another vehicle at slow speed, at a prescribed distance. (Fairgrieve, [0001] and/or with the motivation of providing a hybrid vehicle with a motor generator that is smaller than maximum total torque of the propulsion motor and the engine during engine stop. (Hokoi, [0003])
In regards to claim 3, as best understood, Fairgrieve discloses the following:
3. (Currently Amended) The method as claimed in claim 1, wherein an acceleration setting is determined as a function of the positive or the negative acceleration of the at least one second motor vehicle and is set at the drive device, wherein the acceleration setting is oriented to a speed change in the first motor vehicle and has a same sign as the acceleration of the at least one second motor vehicle.  (see at least [0094], where the host vehicle for example slows down/decelerates if the lead vehicle decelerated ahead of it, i.e. both slowing down as “the same sign”).
In regards to claim 4, as best understood, Fairgrieve does not explicitly discloses the following, which is taught by Deragarden:
4. (Currently Amended) The method as claimed in claim 1, wherein a final speed of the other motor vehicle at an end of the positive or the negative acceleration is predicted based on at least one surrounding condition. (see at least [0052]-[0053], where it may be predicted that the lead vehicle’s acceleration is due to potential collision; Para. 0054 where the lead vehicle can be predicted in various weather conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for operating a motor vehicle as disclosed by Fairgrieve with the prediction based on surrounding conditions as taught by Deragarden. One of ordinary skill in the art would have been motivated to make this modification in order to allow the following vehicle to take the appropriate pre-emptive action based on the predicted action of the lead vehicle (Deragarden, [0007]).
In regards to claim 7, As best understood, Fairgrieve does not explicitly discloses the following, which is taught by Mudalige:
7. (Currently Amended) The method as claimed in claim 1, wherein the nominal torque is chosen in such a way that the predicted distance of the first motor vehicle from the at least one second motor vehicle corresponds to either the minimum distance in a case of negative acceleration3Application No.: 16/190,623Attorney Docket No.: 07780389US Response to Office Action of July 9, 2020or the maximum distance in a case of positive acceleration. (see at least [0134]-[0135], calculating a minimum/maximum inter-vehicle distances regarding the real-time position and speeds of the vehicles, where the calculation considers “current and predicted vehicle speeds”, and adjusting the position/speed control values for each vehicle’s systems).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for operating a motor vehicle as 
In regards to claim 8, as best understood, Fairgrieve discloses the following:
8. (Currently Amended) The method as claimed in claim 1, wherein, starting from the an end of the positive or the negative acceleration of the at least one second motor vehicle, the speed of the first motor vehicle is set by maintaining the nominal torque such that the distance between the first motor vehicle and the at least one second motor vehicle is changed to approach the nominal distance. (see at least [0093] and [0095]-[0096], where the speed is either adjusted or maintained to maintain a particular distance between the vehicles)
In regards to claim 9, as best understood, Fairgrieve discloses the following:
9. (Currently Amended) The method as claimed in claim 1, wherein the distance of the first motor vehicle from the at least one second other motor vehicle is adjusted to the nominal distance when the a speed of the other at least one second motor vehicle remains constant starting from the end of the positive or the negative acceleration of the at least one second motor vehicle. (see at least [0093], where the vehicle maintains a particular distance at constant speed, and [0101], following the acceleration of a vehicle due to obstruction)
In regards to claim 10, as best understood, claim 10 is the motor vehicle performing the method of claim 1, and is therefore rejected the same or similar to claim 1, above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, but are not persuasive. While some of the previously noted 35 U.S.C. § 112(b) 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102/103 have been fully considered, but are not persuasive. However, with respect to the previous claim rejections under 35 U.S.C. § 102/103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.

	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 3, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669